DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 12/22/2021 is acknowledged.  The traversal is on the ground(s) that search and examination of all of the claims would not place a serious burden on the Examiner.  This is not found persuasive for the reasons already stated in the restriction requirement on page 3, mainly that the inventions (claims 1 vs. claim 12) would require a different field of search, classes, subclasses, or employing different search queries. For example, claim 12 requires an actuator assembly that claim 1 does not.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "and/or" in lines 3 and 7 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Any unspecified claim is rejected as being dependent upon a rejected base claim.  In light of the above, the claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher (US 10,527,385 B1).
Regarding claim 1, Schumacher discloses a buffer tube (fig. 1) for a firearm, comprising: a body (14) defining an interior cavity (inside 14 – fig. 2) for receiving a buffer spring; a rail (near 16 – fig. 2) disposed on and/or formed from the outer surface of the body (14), the rail comprising 5one or more pin holes (22 – fig. 3) configured to receive a pin (102 – fig. 4) of a stock (100) to lock the stock in a position; and a slide bar channel (where 12 is inserted – fig. 1) defined through at least a portion of the rail and configured to allow a slide bar (20) to slide therein relative to the one or more pin holes to urge a pin out of a respective pin hole and/or to block a pin from being received by the pin holes (col. 2 lines 58 to col. 3 line 3).
Regarding the claimed invention being “for a fiream”, “for receiving a buffer spring”, “to allow a slide bar to slide therein…” as recited in the claim, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Schumacher was considered capable of performing the cited intended use.
Additionally it is noted that the claims are directed to an apparatus per se, not a method of operation.
However, the claims (e.g. claim 1) contain limitations concerning the method/manner of operating the buffer tube.
Note that it is well settled case law that such limitations, which are essentially method limitations or statements of intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.
See MPEP 2114, which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of the structure rather than functions.  In re Danly, 120 USPQ 528, 531.

and,

Apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

Regarding claim 2, Schumacher discloses the buffer tube of claim 1, wherein the rail extends radially outward (fig. 1 or fig. 2) from the body (14 – fig. 2).  
Regarding claim 3, Schumacher discloses t10he buffer tube of claim 2, wherein the one or more pin holes include a plurality of pin holes (22 – fig. 1, 3) defined in a radial direction in the rail.  
Regarding claim 4, Schumacher 15discloses the buffer tube of claim 3, wherein the slide bar channel opens at an outward face of the rail at least along a portion of an axial length thereof such that the slide bar channel connects a plurality of the pin holes (fig. 4).  
Regarding claim 5, Schumacher the buffer tube of claim 4, wherein the slide bar channel opens at the outward face of the 20rail at least between a first pin hole and a last pin hole such that the slide bar channel connects all of the pin holes (fig. 4).
Regarding claim 6,  Schumacher discloses the buffer tube of claim 1, further comprising the slide bar disposed within the slide bar channel and configured to slide relative to the rail, wherein the slide bar is configured to allow a pin to enter into the one or more pin holes in a first position, and wherein the slide bar is configured to urge a pin out of the one or more pin holes and/or to block a pin from entering the 5one or more pin holes when moved from the first position toward a second position (fig. 4, col. 2 lines 58 to col. 3 line 3).  
Regarding claim 7, Schumacher discloses the buffer tube of claim 6, wherein the slide bar includes one or more teeth (18 – fig. 3 or fig. 4) that define one or more pin pockets to receive a pin (102) therein to allow a pin to enter into the one or more pin holes when the slide bar is in the first position.  
Regarding claim 8, Schumacher discloses the buffer tube of claim 7, wherein the one or more teeth include a plurality of teeth (18 – fig. 3 or fig. 4) defining a pin pocket for each of the one or more pin holes.  
Regarding claim 9, Schumacher discloses the buffer tube of claim 7, wherein the one or more teeth include a ramp face (18 – fig. 3) such that 15when the slide bar is moved in a direction that causes a pin and the ramp face to contact, the ramp face urges the pin radially outward of the respective pin hole.  
Regarding claim 10, Schumacher discloses the buffer tube of claim 7, further comprising a slide bar biasing member (spring near 102 – fig. 3) disposed between the slide bar and the rail and/or body to bias the slide bar to the first position.  
Regarding claim 11, Schumacher discloses the buffer tube of claim 1, wherein the rail includes a trough defined therein, wherein the one or more pin holes are disposed within the trough, wherein the trough is configured to limit a position of the pin of the stock (fig. 4).
Claims 1-11 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2017/0356718 A1).
Regarding claims 1-11, Johnson discloses the recited features in figures 1-3B.
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative, claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schumacher (US 10,527,385 B1) or Johnson (US 2017/0356718 A1).
Regarding claims 1-11, Schumacher or Johnson discloses the claimed invention except they may not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641